Appeal from a judgment of the County Court, Kings County, convicting appellant of assault in the second degree with intent to commit sodomy, and sentencing him to imprisonment in the Sing Sing State Prison at hard labor for an indeterminate term of from one day to life. Judgment unanimously affirmed. The sentence prescribed by section 243 of the Penal Law is not “ cruel and unusual ” punishment within the meaning of section 5 of article I of the New York State Constitution. Neither is that statute inconsistent with the provisions of subdivision 3 of section 214 of the Correction Law. Present — Nolan, P. J., Wenzel, MaeCrate, Schmidt and Ughetta, JJ.